DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-3, 5-10 and 12-25. Claims 1, 6, 8, 10, and 22 were amended, and claim 11 was cancelled in the response filed 2/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein said graphene is selected from…” in lines 5-9. However, it is unclear as to which “graphene” the limitation refers. Claim 1, from which claim 10 depends, recites “multiple porous graphene particulates” in line 2, “pore walls contain a graphene material selected from…” in lines 6-9, and “said thin encapsulating layer comprises a material selected from a…graphene” in lines 15-17. Therefore, claim 1 recites at least two different 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As set forth above in the 112(b) rejection of claim 10, should the “graphene” in claim 10 refer to the type of graphene of the graphene particulates and pore walls, claim 10 is also subject to a 112(d) rejection because claim 10 recites broader terms for some of the types of graphene (i.e. “doped graphene” and “functionalized graphene” instead of “boron-doped graphene”, “nitrogen-doped graphene”, “chemically functionalized graphene”). Therefore claim 10 is broader than claim 1, and therefore the claim does not include all the limitations of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, and 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0099187) in view of Zhamu et al. (US 2016/0043384) and Matsubara et al. (US 6,733,922).
Regarding claims 1 and 22, Cui discloses a battery electrode (an anode) including primary particles formed of an electrochemically active material (analogous: primary particles of an anode active material), and a secondary particle (analogous: multiple porous particulates) defining multiple, discrete internal volumes, wherein the primary particles are disposed within respective ones of the internal volumes (abstract). Thus the secondary particle has multiple pores, because the pores are space defined by walls, said pores have a total volume (Vpp), and the total amount of electrochemical active material has a total volume Va disposed in the pores. Cui teaches the weight ratio of the Si material relative to the combined weight of the Si material and the secondary particles encapsulating the Si material is in the range from about 65% to about 95% ([0052]) (thus primary particles in an amount of 0.5% to 95% by weight based on the total particulate weight).
With regards to the limitation of claim 22 being a powdered mass, Cui teaches that the resulting mass is micrometer-sized secondary particles ([0007]), which is within a size considered to be a powder, and thus a powder mass.
 With regards to the limitation of the volume ratio Vpp/Va is from 1.3/1.0 to 5.0/1.0 and said pores in said particulate have a sufficient amount of free space to accommodate a volume 
Cui teaches the secondary particles define multiple, discrete internal volumes and Si nanoparticles are disposed within their respective internal volumes and each primary particle is disposed within a respective internal volume and occupies less than 100% of the internal volume, thereby leaving a void space to allow for expansion of the Si material ([0052]). Cui teaches a ratio of the volume of the void space (Vpp) relative to the volume of the Si material inside (Va) is at least about 2:1, at least about 2.5:1, or at least about 4:1 ([0052]). While Cui does not provide an example of the ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a select a ratio of about 2.5:1 (which is within the claimed range of 1.3/1 to 5.0/1.0) to obtain the benefits having enough void space to allow for expansion of the Si material.
While Cui teaches that the secondary particles (particulate) can be made of carbon, and be used in combination with conductive polymers ([0049]), Cui does not explicitly disclose wherein the pore walls of the secondary particles contain a graphene material selected from a pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof.
Zhamu teaches an anode layer comprising an anode active material embedded in pores of graphene (abstract). The graphene has pore walls contain a pristine graphene materials having essentially zero % of non-carbon elements or a non-pristine graphene material having ([0041]). Zhamu teaches that graphene exhibits a thermal conductivity, electrical conductivity, elastic module, and/or compressive strength that is comparable to or greater than those of graphite/carbon foams ([0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the carbon secondary particle material of Cui with any of the graphene materials (including pristine, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof) of Zhamu for the purpose of improving thermal conductivity, electrical conductivity, elastic modules, and/or compressive strength. Thus, the combination replaces the carbon particle material with a graphene particle material.
While Cui teaches particulates with anode material embedded in voids, modified Cui does not explicitly disclose said graphene particulate is embraced or encapsulated by a thin encapsulating layer of electrically conducting material having a thickness from 1 nm to 10 pm, an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, wherein said thin encapsulating layer comprises a material selected from a carbon nanotube, carbon nanofiber, nanocarbon particle, metal nanoparticle, metal 
Matsubara discloses a carbonaceous material comprising a graphite particle and complex particles disposed and distributed in the vicinity of the surface of the graphite particle wherein both the graphite and the complex particles are coated with an amorphous carbon material (C6/L61-67). The amorphous carbon layer is obtained by heat-treating at least only polymer material (C8/L34-39). The amorphous carbon layer 4 is preferably no less than 50 nm and no more than 5 μm thick (C8/L60-61). The amorphous carbon layer readily permits passage of Li ions having a low density so that the Li ions can react with the graphite particle and the complex particles (C8/L53-59). Because the graphite particle does not directly contact the electrolyte (because of the amorphous carbon layer), electrolyte decomposition is inhibited (C3/L40-44). Further, because the amorphous carbon layer binds the graphite particle and complex particles, the complex particles are not separated from the graphite particle during repeated charge and discharge and volumetric expansion of the particles (C3/L44-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the amorphous carbon layer of Matsubara with the particulate of modified Cui for the purpose of binding the porous particulates and the primary particles, as well as inhibiting electrolyte decomposition while maintaining Li ion conductivity, as suggested by Matsubara.
With regards to the limitations regarding an electric conductivity from 10-6 S/cm to 20,000 S/cm, and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, consider the following. Matsubara does not explicitly disclose the electric conductivity or lithium ion C3/L33-34, and the carbonaceous material has a specific resistance of no more than 10-4 Ωm (therefore a conductivity of 104 S/m; 10000 S/m; 100 S/cm) (C5/L23-25). Further, the resultant amorphous carbon layer readily permits passage of Li ions having a low density so that the Li ions can react with the graphite particle 2 and the complex particles 3 (C8/L55-59); thereby appearing to have a high lithium ion conductivity. In addition, the material that makes the amorphous carbon coating (amorphous carbon) is recited in the instant claim as a material.
Therefore, because Matsubara teaches that the carbonaceous material has a specific resistance of no more than 10-4 Ωm (therefore a conductivity 100 S/cm) (C5/L23-25), readily permits passage of Li ions (thereby having high ion conductivity), and the amorphous carbon is the same material as claimed, it is expected that the amorphous coating layer as taught by Matsubara would display the properties of electric conductivity from 10-6 S/cm to 20,000 S/cm, and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm.
With regards to the limitation that the thin encapsulating layer of electrically conducting material having a thickness from 1 nm to 10 μm, the amorphous carbon layer 4 is preferably no less than 50 nm and no more than 5 μm thick (C8/L60-61), and further teaches if is less than 50 nm, the particle is insufficiently coated with the layer and there is a concern that the complex particles 3 may separate from the graphite particle 2, whereas a thickness of more than 5 μm is not preferable since the irreversible capacity increases due to the amorphous carbon (C8/L60-67). Therefore, Matsubara establishes the thickness of the amorphous carbon layer as a result effective variable.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the thickness of the amorphous carbon layer (thin encapsulating layer) (including a thickness from 50 nm to 5 μm) of modified Cui for the purpose of obtaining the desired balance between coating, particle separation, and irreversible capacity.
Regarding claim 2, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the graphene has a density from 0.01 to 1.7 g/cm3, and a specific surface area from 50 to 2,000 m2/g ([0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a graphene material with a density in the range of 0.01 to 1.5 g/cm3 and a specific surface area from 50-2,000 m2/g to obtain the benefits of the graphene, namely the thermal conductivity, electrical conductivity, elastic module, and/or compressive strength.
Regarding claim 3, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses wherein said anode active material is Si nanoparticles ([0051]). Further, Cui reasonably suggests using other anode materials including tin (Sn), germanium (Ge), tin oxide (SnOx), silicon monoxide (SiOx), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one of the other anode materials (including Sn, Ge, SnOx, SiOx) disclosed by Cui for the purpose of making an anode for a battery. Even further, Zhamu teaches that the anode active material can be silicon or a prelithiated version ([0043]), or germanium or tin and their prelithiated versions ([0043], sections a and f), or oxides of tin, silicon, iron, vanadium [SnOx, SiOx, iron oxide, vanadium oxide [VO2]] ([0043], section c and f). In a preferred embodiment, the anode active material contains a prelithiated Si, prelithiated Ge, prelithiated Sn, prelithiated SnOx, prelithiated SiOx, prelithiated iron oxide, prelithiated VO2, prelithiated Co3O4, prelithiated Ni3O4, or a combination thereof, wherein x=1 to 2 ([0043]).
Regarding claim 5, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses that the nanoparticles have a size in the range of about 1 nm to about 100 nm ([0051]); thus a shape of a nanoparticle having a diameter less than 100 nm.
Regarding claim 6, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses that the nanoparticles can have an outer lateral dimension in the range of about 1 nm to about 5 nm ([0081]), which is within the claimed dimension of less than 20 nm.
Regarding claim 7, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches that the anode layer further comprises a carbon or graphite material, wherein the carbon or graphite material is in electronic contact with or deposited onto the anode active material ([0045]). Because the carbon or graphite material is in electronic contact with or deposited onto the active material, the particulate contains the carbon or graphite material.
Regarding claim 8, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches where the carbon or graphite material may be selected from polymeric carbon, amorphous carbon, chemical vapor deposition carbon, coal tar pitch, petroleum pitch, meso-phase pitch, carbon black, coke, acetylene black, activated carbon, fine ([0045]). 
Regarding claim 9, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches wherein the graphene has pore walls containing a 3D network of interconnected graphene planes ([0050]).
Regarding claim 10, modified Cui discloses all of the claim limitations as set forth above. With regards to the limitation of “wherein said graphene is selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, nitrogenated graphene, hydrogenated graphene, doped graphene, functionalized graphene, or a combination thereof and said graphene comprise single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes”, the limitation has been interpreted as referring to the graphene of the thin encapsulating layer of claim 1. However, the use of a graphene in the thin encapsulating layer is not positively recited because claim 10 merely limits which types of graphene can be used in the choice between “a carbon nanotube, carbon nanofiber, nanocarbon particle, metal nanoparticle, metal nanowire, graphene, conductive metal oxide, amorphous carbon, polymeric carbon, CVD carbon, or a combination” of claim 1. Thus, because Cui modified by Matsubara teaches amorphous carbon, and therefore meets the limitations of claim 1, Cui modified by Matsubara meets the limitations of claim 10 which merely limit which type of graphene is used as the graphene in the selection between the materials.
claim 12, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches that the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm as measured by X-ray diffraction ([0046]). 
Regarding claim 13, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the solid graphene has a density from 0.01 to 1.7 g/cm3 ([0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a graphene material with a density in the range of 0.5 to 1.5 g/cm3 to obtain the benefits of the graphene, namely the thermal conductivity, electrical conductivity, elastic module, and/or compressive strength.
Regarding claim 14, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the pore walls contain graphene fluoride and contains a fluorine content from 0.01% to 2.0% by weight ([0046]).
Regarding claim 15, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the pore walls contain graphene oxide and the solid graphene foam contains an oxygen content from 0.01% to 2.0% by weight ([0046]).
Regarding claims 16-17, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the graphene has an oxygen content or non-carbon content less than 0.01% by weight (which is less than 1% by weight of claim 16) and the pore walls contain stacked graphene planes having an inter-graphene spacing less than 0.34 nm (which is less than 0.35 nm of claim 16) ([0049]).
Regarding claim 18, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the graphene has an oxygen content or non-carbon content no ([0049]).
Regarding claim 19, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the graphene having an inter-graphene spacing less than 0.337 nm and a mosaic spread value less than 1.0, and preferably less than 0.4 ([0050]).
Regarding claim 20, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the pore walls may contain stacked graphene planes having an inter-graphene spacing less than 0.337 nm and a mosaic spread value less than 1.0 ([0050]). 
Regarding claim 21, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the pore walls contain a 3D network of interconnected graphene planes ([0050]).
Regarding claim 23, modified Cui discloses all of the claim limitations as set forth above. Cui additionally teaches a lithium-ion battery 100 containing the anode 103 layer as defined in claim 1 ([0090]), a cathode 102, and an electrolyte 108 in ionic contact with said anode and said cathode ([0090]).
Regarding claim 24, modified Cui discloses all of the claim limitations as set forth above. While Cui teaches the anode active material is case onto a thin copper foil (an anode current collector) ([0110]) and teaches a lithium metal foil as a counter/reference electrode ([0110]), Cui does not explicitly disclose wherein said battery further contains a cathode current collector.
Zhamu teaches that a lithium battery can comprise a cathode current collector ([0051]) and an anode current collector ([0052]).

Regarding claim 25, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses where the battery is a lithium-ion battery ([0090]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                               

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725